Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-17 are pending in the present application with claims 1, 10, and 14 being independent and claims 10-17 being withdrawn.

Status of Claims
Claims 1-17 were previously pending and subject to a non-final Office Action having a notification date of April 28, 2022 (“non-final Office Action”), with claims 10-17 being withdrawn.  Following the non-final Office Action, Applicant filed an amendment on July 6, 2022 (the “Amendment”), amending claims 1-5, 7-10, and 17 and canceling claim 6.  The present Final Office Action addresses pending claims 1-5 and 7-9 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b) and (d) and 35 USC 102 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, the claims continue to be rejected under 35 USC 101 and 103.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 12-13 of the Amendment, Applicant appears to take the position that the mere use of machine learning to perform analysis of handwriting samples to generate diagnosis predictions represents an improvement in the technological field of handwriting analysis and thus provides a “practical application” of handwriting analysis.  The Examiner disagrees and asserts that the mere use of machine learning, at the high level of generality recited in claim 1, amounts to using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).  Accordingly, the mere use of “machine learning” does not provide a “practical application” of the at least one abstract idea or provide “significantly more” than the at least one abstract idea.
On page 14 of the Amendment, Applicant takes the position that the use of machine learning of handwriting features is clearly neither routine nor conventional in the field of manual or computerized handwriting analysis.  Regardless of whether the use of machine learning of handwriting features is clearly neither routine nor conventional in the field of manual or computerized handwriting analysis, the mere use of “machine learning” does not provide a “practical application” of the at least one abstract idea or provide “significantly more” than the at least one abstract idea as noted herein.
The 35 USC 101 rejection is maintained.



Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
	At page 18 of the Amendment, Applicant asserts “More to the point, Diaz uses what is described as “dynamic handwriting analysis”, which measures movement rather than relying on the patterns alone.  This differs from Applicant’s image analysis of an actual handwriting sample.”  (Emphasis added).  
	Accordingly, it appears Applicant is taking the position that Diaz alleged does not “[use] image analysis to analyze [a] handwriting sample...” because Diaz also considers dynamic (movement) features of the handwriting samples in addition to static features.  However, the present claims do not recite using image analysis to analyze the handwriting samples “relying on the patterns alone” or in other words without respect to dynamic features of the handwriting sample.  Furthermore, section 3 on page 205 of Diaz discusses use of static images of the handwriting samples which are then analyzed per section 3.2 on page 206.
	Regarding Applicant’s position that Diaz uses specific pre-identified criteria for PD detection, the Examiner is respectfully unaware of the purpose of such position.  If Applicant is taking the position that Diaz does not disclose analyzing the handwriting sample by “criteria,” the Examiner disagrees and notes that section 3.2 on page 206 discusses extracting features from the images and constructing a feature hierarchy; extracting features from the images is “segmentation analysis of the handwriting sample with numeric extraction of data” because the extracted features are in the form of numerical data (e.g., intensity, brightness, etc.) of the pixels of the images).  Furthermore, as the invention relates to computer-aided diagnosis (see Abstract of Diaz), then there is an “analysis component” (e.g., processor executing code stored in memory) for performing such segmentation).  Also, the bottom of the right column on page 206 of Diaz discusses combining the extracted features into a feature vector, which is “vector analysis” because the extracted features are analyzed to construct the vector).
	Regarding Applicant’s position that machine learning is used to adjust/add criteria which can provide a predicted probability of diagnosis, the Examiner notes that section 3.5 on page 207 of Diaz discusses using machine learning to implement feature selection to reduce dimensionality of the feature space by retaining the highest ranked features.  Accordingly, when features are removed or retained, criteria is being “adjusted”.  Also, the classifiers in Figure 1 of Diaz (which are a machine learning model per section 3.3 on page 207) generate a predicted probability of a diagnosis (healthy control (HC) v. Parkinson’s Disease (PD)) for an individual associated with the handwriting sample, where the individual is one of the subjects discussed in section 2 of page 205.  Still further, section 2 on page 205 of Diaz notes how the dataset includes handwriting samples from PD and HC subjects and then the top of section 3.3 on page 207 notes how the classifiers are trained on the different tasks which are the tasks from section 2 on page 205 and which amount to prior handwriting analysis samples.
	Regarding Applicant’s position that the features of Diaz alleged contradict the present claims because Diaz teaches a “dynamic handwriting analysis” rather than an image analysis at page 19 of the Amendment, the Examiner disagrees at least because the dynamic handwriting analysis nevertheless includes image analysis as discussed herein.
	At page 21 of the Amendment, Applicant asserts that Rosenblum does not show or suggest “using image analysis to analyze [a] handwriting sample...using machine learning...”.  However, this position is moot because the Examiner did not rely on Rosenblum for these features in the first place and instead relied on Diaz as discussed herein.
	The 35 USC 102 and 103 rejections are maintained.	
Claim Objections
Claims 3-5 are objected to because of the following informalities:
	In claim 3, line 2, it appears that “wherein the handwriting analysis” should be removed.
	In claim 4, the Examiner will assume “the handwriting analysis results” is referring to the “predicted probability” from the last paragraph of claim 1.
	In claim 5, lines 2-3, it is suggested that Applicant rewords the phrase “the writing or drawing activities comprising pen or other manual response handwriting tool to paper” for increased clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, and 9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
As claims 1-5, 7, and 9 are directed to a method (i.e., a process), the claims are all within at least one of the four statutory categories.  35 USC §101.


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A method for providing handwriting analysis comprising: 
receiving a handwriting sample and inputting the handwriting sample to a computer; 
using image analysis to analyze the handwriting sample by one or more analysis components comprising criteria consisting of the group consisting of: 
segmentation analysis of the handwriting sample with numeric extraction of data, 
vector analysis of handwriting in the handwriting sample, 
demographic data, 
known diagnoses, 
data from other manual/motor tasks, and 
data from other cognitive/higher function tasks; and 
using machine learning to adjust or add criteria in at least one of the analysis components, the machine learning comprising generating a predicted probability of diagnosis for an individual associated with the handwriting sample based on prior handwriting analysis samples.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because using image analysis (e.g., mental review) to analyze a person’s handwriting by extracting numerical data and other features, analyzing data from other tasks, known diagnoses, etc.; adjusting/adding criteria; and generating a diagnosis probability relates to managing human behavior/interactions between people (physician/patient counseling).  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because a user could practically in their mind (e.g., with pen and paper) use “image analysis” (mental review) to analyze a person’s handwriting by segmenting the handwriting and assigning numerals to various features of the handwriting, analyzing data from other tasks, etc.; adding/adjusting criteria; and generating a diagnosis probability at the currently claimed high level of generality.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claim 9 further defines the at least one abstract idea (and thus fails to make the abstract idea any less abstract). 
-In relation to claim 9, this claim calls for using the segmentation analysis to make a diagnosis which again relates to “certain methods of organizing human activities” and “mental processes.”  

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A method for providing handwriting analysis comprising: 
receiving and inputting a handwriting sample (extra-solution activity as noted below, see MPEP § 2106.05(g)) and inputting the handwriting sample to a computer (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
using image analysis to analyze the handwriting sample by one or more analysis components comprising criteria consisting of the group consisting of: 
segmentation analysis of the handwriting sample with numeric extraction of data, 
vector analysis of handwriting in the handwriting sample, 
demographic data, 
known diagnoses, 
data from other manual/motor tasks, and 
data from other cognitive/higher function tasks; and 
using machine learning (using computers or machinery as mere tools to perform the abstract idea as noted below and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, see MPEP § 2106.05(f)) to adjust or add criteria in at least one of the analysis components, the machine learning comprising generating a predicted probability of diagnosis for in individual associated with the handwriting sample based on prior handwriting analysis samples.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation directed to receiving a handwriting sample, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation directed to inputting the sample to a computer, the Examiner submits that this limitation amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f))
Regarding the additional limitation of using “machine learning,” the Examiner submits that this limitation amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished at such claimed high level of generality (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application and is therefore directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: This claim recites that the machine learning includes machine learning analysis using machine learning algorithms or artificial intelligence to generate the predictions which again amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished at such claimed high level of generality (see MPEP § 2106.05(f)).  This claim also recites various different data that can be used to generate the predicted diagnosis (e.g., supervised training sets, abnormal results defined by predetermined diagnoses, samples that different from others, etc.) which does no more than generally linking use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 3: This claim specifies how the diagnosis is defined by the International Classification of Functioning Disability and Health as defined by the WHO which does no more than generally linking use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 4: This claim specifies various diagnoses (e.g., learning deficits, depression, dementia, etc.) which does no more than generally linking use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 5: This claim recites various different types of handwriting (e.g., drawing activities, writing numbers, etc.) which does no more than generally linking use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 7: This claim recites how the diagnosis is determined based on degrees of separation from a normal sample or comparison of handwriting samples of normal and abnormal known criteria with unknown samples to generate a prediction which does no more than generally linking use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).  These limitations also amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished at such claimed high level of generality (see MPEP § 2106.05(f)).  
Claim 9: Regarding using the machine learning to use the segmentation analysis in conjunction with making the diagnosis, the Examiner submits that this limitation amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
	
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitation directed to inputting the sample to a computer, the Examiner submits that this limitation amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f))
Regarding the additional limitation of using “machine learning,” the Examiner submits that this limitation amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished at such claimed high level of generality (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving a handwriting sample which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-5, 7, and 9 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Dynamically enhanced static handwriting representation for Parkinson’s disease detection” to Diaz et al. (“Diaz”):
Regarding claim 1, Diaz discloses a method for providing handwriting analysis (Abstract) comprising: 
receiving a handwriting sample and inputting the handwriting sample to a computer (Handwriting tasks 1-8 in Section 2 on page 205 and Figure 1 discuss/illustrate receipt of a handwriting sample and recording corresponding signals using a tablet computer); 
using image analysis to analyze the handwriting sample (section 3 on page 205 discusses use of static images of the handwriting samples which are then analyzed per section 3.2 on page 206) by one or more analysis components comprising criteria consisting of the group consisting of:
segmentation analysis of the handwriting sample with numeric extraction of data (section 3.2 on page 206 discusses extracting features from the images and constructing a feature hierarchy; extracting features from the images is “segmentation analysis of the handwriting sample with numeric extraction of data” because the extracted features are in the form of numerical data (e.g., intensity, brightness, etc.) of the pixels of the images); furthermore, as the invention relates to computer-aided diagnosis (see Abstract), then there is an “analysis component” (e.g., processor executing code stored in memory) for performing such segmentation)
vector analysis of handwriting in the handwriting sample (the bottom of the right column on page 206 discusses combining the extracted features into a feature vector, which is “vector analysis” because the extracted features are analyzed to construct the vector), 
demographic data, 
known diagnoses, 
data from other manual/motor tasks, and 
data from other cognitive/higher function tasks; and 
using machine learning to adjust or add criteria in at least one of the analysis components (section 3.5 on page 207 discusses using machine learning to implement feature selection to reduce dimensionality of the feature space by retaining the highest ranked features; accordingly, when features are removed or retained, criteria is being “adjusted”), the machine learning comprising generating a predicted probability of diagnosis for an individual associated with the handwriting sample (the classifiers in Figure 1 (which are a machine learning model per section 3.3 on page 207) generate a predicted probability of a diagnosis (healthy control (HC) v. Parkinson’s Disease (PD)) for an individual associated with the handwriting sample, where the individual is one of the subjects discussed in section 2 of page 205) based on prior handwriting analysis samples (section 2 on page 205 notes how the dataset includes handwriting samples from PD and HC subjects and then the top of section 3.3 on page 207 notes how the classifiers are trained on the different tasks which are the tasks from section 2 on page 205 and which amount to prior handwriting analysis samples).

Regarding claim 2, Diaz discloses the method as described in claim 1, further including 
the machine learning comprises machine learning analysis using machine learning algorithms and/or artificial intelligence to generate some if not all of the predicted probability of diagnosis based on all or part of the handwriting sample (section 3.3 on page 207 discusses various types of machine learning/AI techniques to generate the diagnostic predictions), said predicted probability of diagnosis comprising at least one of:
-obtaining supervised training data sets by sorting handwriting samples based on known information about patients (section 2 on page 205 notes how the dataset includes handwriting samples from PD and HC subjects (known information about patients) and then the top of section 3.3 on page 207 notes how the classifiers are trained on the different tasks which are the tasks from section 2 on page 205), 
-abnormal results from the handwriting sample defined by already predetermined diagnosis (section 2 on page 205 notes how the dataset includes handwriting samples from PD and HC subjects (known information about patients), where the predicted probability of diagnosis for a PD diagnosis includes “abnormal results” defined by already predetermined diagnosis), 
-abnormal results from the handwriting sample defined by degrees of variance between images of handwriting, 
-abnormal results from the handwriting sample defined by expert clinical evaluation of samples, and 
-using unsupervised training of machine learning models to define handwriting samples that differ from others; and 
subsequent to using the machine learning analysis, providing analysis of the associated patients to determine a diagnosis (the beginning of the Abstract and the end of section 1 on page 204 discuss how the disclosed system can support clinicians in evaluating patients and reaching a diagnosis).

Regarding claim 4, Diaz discloses the method as described in claim 1, further including wherein the handwriting analysis results comprises the presence or absence of at least one of education learning deficits, education performance deficits, ability or inability to perform activities of daily, depression, mental illness, dementia, motor diseases, occupation performance, and drug therapy response (PD (see Title and Abstract) is a motor disease and affects ability to perform activities of daily living).

Regarding claim 5, Diaz discloses the method as described in claim 1, further including wherein handwriting comprises at least one of the group selected from writing or drawing activities, the writing or drawing activities comprising pen or other manual response handwriting tool to paper, electronic acquisition of the handwriting sample, electronic acquisition for writing letters, writing numbers, drawing simple figures, and drawing complex figures (section 2 on page 205 discusses various writing and drawing activities).

Regarding claim 7, Diaz discloses the method as described in claim 1, further including using the handwriting analysis to determine or predict the probability of a diagnosis according to said one or more analysis components (as noted in relation to claim 1, the one or more “analysis components” perform segmentation/vector analysis of the handwriting samples which leads to the diagnosis probability prediction) comprising degrees of separation or variance from a predetermined normal obtained by using extracted data and statistical analysis (the second paragraph of the left column of page 207 under section 3.3 discusses assessing a distance (degree of separation or variance, which would use some sort of statistical analysis) from either class (one of which is HC/normal, see the far right oval of Figure 1) using the extracted features from the first paragraph) or comparison of handwriting samples of normal and abnormal known criteria with unknown samples to generate a prediction (section 5 on page 210 discusses how the disclosed handwriting analysis can be used for disease diagnosis and monitoring; accordingly, handwriting samples of unknown diagnosis of a patient are compared with the handwriting samples of normal and abnormal known criteria (the PD patients and HC subjects of section 2 on page 205) in the machine learning models of section 3.3 on page 207 to generate a prediction for the new patient).

Regarding claim 8, Diaz discloses the method as described in claim 1, further including wherein the machine learning comprises using the segmentation analysis to collect data from the multiple handwriting samples (section 3.2 on page 206 discusses extracting features from the images and constructing a feature hierarchy; extracting features from the images of the handwriting samples is the segmentation analysis because the extracted features are in the form of numerical data (e.g., intensity, brightness, etc.) of the pixels of the images; furthermore, the top of section 3.3 on page 207 discusses how the machine learning algorithms use the features from the “segmentation analysis” of the multiple samples) to then classify the handwriting samples to train a machine learning model so as to make predictions on further handwriting samples (top of section 3.3 on page 207 notes how the classifiers are trained on the different tasks (which include the features corresponding to the different tasks and which are classified as either PD patients or HC subjects per section 2 on page 205) and then predictions are made per the voting of Figure 1; also note that section 5 on page 209 discusses how the disclosed handwriting analysis can be used for disease diagnosis and monitoring (thus of further handwriting samples)).

Regarding claim 9, Diaz discloses the method as described in claim 1, further including wherein the machine learning comprises using the segmentation analysis as part of the analysis in conjunction with the machine learning to make the diagnosis of the individual associated with the handwriting sample (section 3.2 on page 206 discusses extracting features from the images and constructing a feature hierarchy; extracting features from the images of the handwriting samples is the segmentation analysis because the extracted features are in the form of numerical data (e.g., intensity, brightness, etc.) of the pixels of the images; furthermore, the top of section 3.3 on page 207 discusses how the machine learning algorithms use the features from the “segmentation analysis” of the multiple samples to make the diagnosis prediction/classification (HC or PD per the far right oval of Figure 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Dynamically enhanced static handwriting representation for Parkinson’s disease detection” to Diaz et al. (“Diaz”) in view of Int’l Pub. No. WO 2010/052708 to Rosenblum (“Rosenblum”):
Regarding claim 3, Diaz discloses the method as described in claim 1 but appears to be silent regarding wherein the handwriting analysis wherein the diagnosis comprises a diagnosis is defined by the International Classification of Functioning Disability and Health (ICF) as defined by the World Health Organization (WHO).
Nevertheless, Rosenblum teaches (Figure 1 and page 1, lines 9-16) that it was known in the healthcare informatics art to diagnose a person’s health based on how the person performs activities and tasks per the International Classification of Functioning Disability and Health (ICF) as published by the World Health Organization (WHO) as concepts of health and illness are no longer defined exclusively according to body structures and functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the handwriting analysis wherein the diagnosis to comprise  a diagnosis defined by the International Classification of Functioning Disability and Health (ICF) as defined by the World Health Organization (WHO) in the system of Diaz as taught by Rosenblum as the WHO has determined that concepts of health and illness are no longer defined exclusively according to body structures and functions and instead can be defined based on how the person performs activities and tasks and because doing so amounts to combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Statement Regarding Patent Eligibility of Dependent Claim 8
When currently pending claim 8 is considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law), claim 8 is patent eligible under 35 USC 101.
For instance, while independent claim 1 includes limitations that recite “certain methods of organizing human activity” and “mental processes” as set forth in the rejection above, dependent claim 8 recites additional limitations that amount to a “practical application” of the abstract idea and/or are “significantly more” than the abstract idea.  Specifically, dependent claim 8 recites “wherein the machine learning comprises using the segmentation analysis to collect data from the multiple handwriting samples to then classify the handwriting samples to train a machine learning model so as to make predictions on further handwriting samples.”  Specifically, [0021] and [0024] of the present specification discuss how existing handwriting analysis approaches typically are human labor intensive and are limited in scope regarding what can be extracted and analyzed.  For instance, [0024] notes how the limited scope includes metrics the practitioner is aware of and the particular disease states being tested.  In this regard, the particular manner of training the machine learning model per claim 8 is core to Applicant’s invention as it allows for further insight into diagnoses or treatment options so as to enhance the handwriting analysis process ([0033], [0045], and [0073]) thereby providing a technological improvement that results in a “practical application” of the abstract idea and is “significantly more” than the abstract idea.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Indian Patent No. IN 201921006236 A discloses a system for using machine learning to analyze handwriting samples to generic medical diagnoses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686